82 F.3d 403
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Joan Patricia PLANTE, Plaintiff, Appellant,v.Joseph GALLANT, Commissioner, Department of Public Works, etal., Defendants, Appellees.
No. 95-2007.
United States Court of Appeals, First Circuit.
April 10, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Mark L. Wolf, U.S. District Judge]
Joan Patricia Plante on brief pro se.
Scott Harshbarger, Attorney General, and Rosemary S. Gale, Assistant Attorney General, on brief for appellees.
D.Mass.
AFFIRMED.
Before SELYA, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
We affirm the district court's judgment dismissing appellant's action, essentially for the reasons given in the court's decision dated August 22, 1995.1  See also Seminole Tribe of Florida v. Florida, 64 U.S.L.W. 4167 (U.S. Mar. 27, 1996) (holding that Congress may not abrogate the states' Eleventh Amendment immunity in exercising its power under the Commerce Clause).


2
Affirmed.



1
 The dismissal of this action, of course, operates without prejudice to the appellant's pursuit of whatever remedies (if any) she may have in the Massachusetts courts